             Case 1:19-cv-02592-OTW Document 48 Filed 05/12/20 Page 1 of 3




BLEA~EYPLAIT                                                            BLEAKLEY PLATT &        SCHMIDT,.           LLP

           N EW YORK     C O NNECTICUT                                          ON E N ORTH LEXINGTON A VEN U E
                                                                               WHIT E PLAIN S, N EW YORK 106 01
                                                                                                     9 14 . 9 4 9 . 2 7 0 0
                                                                                             F.-.x : 9 14 . 683.69 5 6




Susan E. Galvão
(914) 287-6193
                          MEMO ENDORSED
                                                                 May 8, 2020

Electronic Filing (via ECF)

Hon. Ona T. Wang, United States Magistrate Judge
United States Courthouse, Southern District of New York
500 Pearl Street
New York, NY 10007-1312

                   RE:       Great American Insurance Company v. Regen, Benz
                             & MacKenzie, CPAs PC, Civ No.: 1:19-cv-02592 (OTW)
                             Joint Status Report & Request for Extension of Deadlines

Dear Judge Wang:

       This office represents the defendant, Regen, Benz & MacKenzie, CPAs (“Regen Benz”) in
the above-referenced action. As per Your Honor’s Orders of April 2, 2020 and March 29, 2020
(ECF Nos. 46 and 45), we write jointly with counsel for plaintiff, Great American Insurance
Company (“GAIC”), in order to update the Court as to the status of this case and to request an
extension of the deadlines set forth in the Scheduling Order dated March 10, 2020 (ECF No. 44).
This matter has been referred to Your Honor, for all purposes, pursuant to the consent filed by
counsel and signed by Judge George B. Daniels, U.S.D.J., on March 3, 2020 (ECF No. 43).

Update Regarding Status of Discovery in this Action

        As we last reported to Your Honor by joint letter dated March 2, 2020 (ECF No. 42), the
parties have completed all fact depositions. The last deposition was conducted on February 7,
2020, when Regen Benz’s counsel deposed Karen Martin, a representative of H.H. Landy
Insurance Agency (“Landy”), the company that underwrote the subject professional liability
insurance policy at issue in this coverage action. Thereafter, on April 10, 2020, Regen Benz served
certain written demands for documents that were requested on the record at the Martin deposition.
Service of those written demands by Regen Benz’s counsel was delayed to a degree by the
intervening pandemic and resulting office closures and loss of support staff, which affected
operations beginning in early March.


       On or about April 24, 2020, Landy’s counsel (who also represents GAIC) served written
responses and objections to those demands, promising to produce certain responsive documents
           Case 1:19-cv-02592-OTW Document 48 Filed 05/12/20 Page 2 of 3
Hon. Ona T. Wang, U.S.M.J.
Great American Ins. Co. v. Regen Benz & MacKenzie, CPAs P.C.
May 8, 2020
Page |2

but objecting to production of others. This past week, on April 30, 2020, counsel conducted a
productive “meet and confer” session via telephone conference. During that “meet and confer,”
counsel for both parties agreed on certain parameters for additional production of documents by
Landy in the coming week or two. The government-ordered closures of Landy’s Massachusetts
office and of the law firms’ respective New York offices have slowed down the process somewhat,
but Landy’s counsel indicated that such production will be completed in short order. Barring
anything unforeseen, there should not be a need to bring the underlying discovery dispute to the
Court’s attention for resolution – although we will not know this for certain until such production
is completed in the coming days.

         It remains for the parties to conduct and complete expert discovery before dispositive
motions can be filed. Certain of the documents to be produced by Landy are expected to be
material to the expert analysis on behalf of Regen Benz. Now that the parties’ discovery dispute
regarding the Landy production appears to have been resolved, and documents are to be produced,
this issue should not further delay the process, and expert disclosure can proceed.

       Nonetheless, in light of the unforeseen and ongoing pandemic conditions, the closure of
our respective law offices and parties’ offices, and the resulting interruptions in normal business
operations for everyone involved, we respectfully request that the Court extend the deadlines for
completion of expert disclosure by several more weeks, as set forth more fully below. Likewise,
we request that the other deadlines in the March 10 Scheduling Order (ECF No. 44), including the
deadline for dispositive motions, be pushed out a corresponding amount of time.1

        Accordingly, the parties believe there is good cause to extend the discovery schedule, as
set forth below:
                                                                    Current:      Proposed:
All Fact Discovery Shall Be Completed By                            11/26/19      N/A
All Expert Reports Supporting a Cause of Action or Counterclaim 5/1//2020         6/15/2020
All Expert Rebuttal Reports                                         6/1/2020      7/13/2020
All Expert Depositions Completed By                                 7/1/2020      8/14/2020
Dispositive motions are to be served by                             8/17/2020     9/21/2020 2
A Post Discovery Status Conference will be held on                  7/1/2020      8/12/2020
The Joint Pretrial Order shall be filed no later than                             10/22/2020 3

1
         GAIC anticipates that it will be filing a motion for summary judgment with respect to the application of the
exclusion in the Policy based on Regen Benz’s alleged prior knowledge. GAIC believes that expert discovery is
necessary for it to bring such a motion. GAIC also intends to bring a motion to dismiss one or more of Regen Benz’s
affirmative defenses and/or counterclaims, including its causes of action for bad faith and breach of good faith and
fair dealing. Similarly, Regen Benz is contemplating a cross motion for summary judgment, inter alia, on its
counterclaims of breach of contract, breach of good faith and fair dealing, equitable estoppel and waiver, bad faith
and declaratory judgment.
2
         Answering papers are to be served within 14 days. Reply papers are to be served within seven (7) days.
3
         In the event a dispositive motion is made, the date for submitting the Joint Pretrial Order shall be c hanged
from that shown herein to three (3) weeks from the decision on the motion. The final pretrial conference shall be
adjourned to a date four (4) weeks from the decision on the motion.
         Case 1:19-cv-02592-OTW Document 48 Filed 05/12/20 Page 3 of 3
Hon. Ona T. Wang, U.S.M.J.
Great American Ins. Co. v. Regen Benz & MacKenzie, CPAs P.C.
May 8, 2020
Page |3


A final pretrial conference will be held on a date to be determined by the Court in November 2020.
The parties shall be ready for trial within 48 hours’ notice, beginning on or after:

                                                                   Current:       Proposed:
                                                                   11/2/2020      12/7/2020

       The parties jointly request that the deadlines be modified as set forth above and a revised
scheduling order be entered accordingly. Alternatively, counsel are available for a telephone or
video conference to discuss these issues and scheduling in more detail.

       We note that the parties have previously requested and been granted extensions of the
discovery schedule on several occasions prior to this request. In granting the last request, Your
Honor indicated that further requests would not be granted. (ECF No. 44). In light of the
intervening pandemic, however, the parties respectfully submit that further extensions are
necessary and appropriate.

       We thank the Court for its consideration of the issues presented herein.

                                                            Respectfully,


                                                            Susan E. Galvão



cc: Counsel of Record (via ECF)

               Application Granted. Expert discovery completed by 8/14/2020; dispositive
               motions by 9/21/2020. The July 7, 2020 status conference is converted to a status
               letter on that date. The letter should advise the Court about the instant case as
               well as the pending state court action. The Clerk of Court is directed to close ECF
               47. SO ORDERED.



               ____________
               Ona T. Wang 5/12/2020
               U.S.M.J.
